
	
		III
		110th CONGRESS
		1st Session
		S. RES. 240
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Smith (for himself
			 and Mr. Conrad) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 11, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 21 through October 27,
		  2007, as National Save for Retirement Week.
	
	
		Whereas the cost of retirement continues to rise, in part,
			 because people in the United States are living longer than ever before, the
			 number of employers providing retiree health coverage continues to decline, and
			 retiree health care costs continue to increase at a rapid pace;
		Whereas Social Security remains the bedrock of retirement
			 income for the great majority of the people of the United States, but was never
			 intended by Congress to be the sole source of retirement income for
			 families;
		Whereas recent data from the Employee Benefit Research
			 Institute indicates that, in the United States, less than
			 2/3 of workers or their spouses are currently saving for
			 retirement and that the actual amount of retirement savings of workers lags far
			 behind the amount that is realistically needed to adequately fund
			 retirement;
		Whereas many employees have available to them through
			 their employers access to defined benefit and defined contribution plans to
			 assist them in preparing for retirement;
		Whereas many employees may not be aware of their
			 retirement savings options and may not have focused on the importance of and
			 need for saving for their own retirement;
		Whereas many employees may not be taking advantage of
			 workplace defined contribution plans at all or to the full extent allowed by
			 the plans or under Federal law; and
		Whereas all workers, including public- and private-sector
			 employees, employees of tax-exempt organizations, and self-employed
			 individuals, can benefit from increased awareness of the need to save for
			 retirement and the availability of tax-advantaged retirement savings vehicles
			 to assist them in saving for retirement: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 21 through October 27, 2007, as National Save for Retirement
			 Week;
			(2)supports the
			 goals and ideals of National Save for Retirement Week, including raising public
			 awareness about the importance of adequate retirement savings and the
			 availability of employer-sponsored retirement plans; and
			(3)calls on the
			 Federal Government, States, localities, schools, universities, nonprofit
			 organizations, businesses, other entities, and the people of the United States
			 to observe the week with appropriate programs and activities with the goal of
			 increasing the retirement savings of all the people of the United
			 States.
			
